Citation Nr: 1509789	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus with left heel spur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1984 to February 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board issued a decision in April 2014 that, in pertinent part, denied the Veteran's claim.

In December 2014, the Veteran's representative and the VA's General Counsel filed a joint motion for partial remand with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision.  The Court granted the motion.  The basis for the motion was that the Board did not adequately consider application of an alternative diagnostic code (DC) to rate the Veteran's bilateral pes planus with left heel spur condition and failed to provide an adequate statement of reasons and bases for its conclusions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran underwent a pre-discharge VA examination in January 2009.  The examiner diagnosed the Veteran with flatfeet that had existed for 18 years.  There was constant pain that traveled up his legs associated with the condition.  It was described as aching, burning, and sharp, and rated as eight out of ten in severity.  The pain was brought on by physical activity and relieved with rest or taking Motrin.  The examiner stated that there was stiffness and fatigue at rest, while there was pain, weakness, and fatigue with standing and walking.  The Veteran used shoe inserts.  

Upon examination, the examiner found "flatfeet with a moderate degree of valgus and fore and midfoot malalignment bilaterally, able to be manipulated bilaterally."  There was no deformity or any clawfeet, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The examiner denied there was limitation with standing or walking.  He stated that the shoe inserts helped with the symptoms.  The final diagnosis was bilateral flatfeet.  Additionally, a plantar heel spur was found on x-ray; the examiner described this as asymptomatic.  

VA treatment records reflect that in April 2010 the Veteran sought treatment for his feet, complaining that the pain had increased over the past couple of years.  The Veteran had normal pedal pulses, intact sensation, and normal muscle strength. Examination showed normal subtalar joint range of motion, gastroc equinus less than 10 degrees ankle dorsiflexion with knee extended, and tenderness over the plantar fascia and posterior tibial tendon.  The Veteran was given inserts and night splints as well as stretching protocol for both feet.  He was diagnosed with plantar fasciitis and pes planus.  

The Board concludes that remand is warranted to provide the Veteran an adequate VA examination to address the current severity of his service-connected flatfeet.  Specifically, the examiner must comment on whether the condition is mild, moderate, severe, or pronounced.  The examiner must also comment on the severity of the plantar heel spur and plantar fasciitis, as the Court determined that these separate conditions could avail the Veteran a higher rating under 38 C.F.R. § 4.71a, DC 5284.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a new VA examination to address the current severity of his bilateral pes planus with left heel spur.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should identify and describe all symptoms related to the Veteran's service-connected bilateral pes planus.  The examiner must indicate whether the Veteran's bilateral pes planus is considered pronounced, severe, moderate, or mild.  He/she should also comment as to whether the pes planus is manifested by objective evidence of marked deformity (pronation, abduction, etc.); whether pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities.  The examiner must also address whether the service-connected bilateral pes planus results in marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He/she should comment as to whether the Veteran's bilateral pes planus is not improved by orthopedic shoes or appliances. 

For any other condition of the feet diagnosed, including his left heel spur and plantar fasciitis, the examiner should indicate whether the disability is severe, moderately severe, moderate, or asymptomatic.  A rationale must be provided for any conclusion reached.

In addition, the examiner should comment as to whether the Veteran's bilateral pes planus results in marked interference with employment (i.e., beyond that contemplated in the assigned rating). 

The examiner must also address whether the Veteran's foot disabilities result in functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3. The RO/AMC must then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




